Citation Nr: 1704907	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement for service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Marla R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to October 2007.  The period of service from August 1995 to November 1999 was honorable.  The period of service from December 1999 to October 2007 was dishonorable.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In January 2014, the Board remanded the issue of entitlement to service connection for sleep apnea to the RO via the Appeals Management Center AMC for further development which was returned to the Board.  In February 2016, the Board denied entitlement for service connection for sleep apnea.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) to vacate the Board's decision and remand the claim for adjudication in compliance with the directives specified.  The Court granted the JMR and the issue has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain. 38 U.S.C.A. § 5103A  (West 2016).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. Id.  

The Veteran was diagnosed with sleep apnea by sleep study in July 2009 by a VA pulmonologist.  The Veteran received a VA examination for a medical opinion regarding sleep apnea in May 2014, in which the examiner opined that the Veteran's sleep apnea is less likely as not related to his service.  In forming his medical opinion, Dr. T.D. referenced an email dated May 6, 2014 from the VA pulmonologist.  This May 6, 2014 email is not of record in the Veteran's claims file in the Veterans Benefits Management System paperless claims processing system.  Pursuant to the JMR, a remand is warranted to obtain a copy of the May 6, 2014 email from the Hampton, Virginia VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:


1. The AOJ should undertake reasonable efforts to obtain from the Hampton, Virginia VAMC the May 6, 2014 email from Dr. S.G. to Dr. T.D. referred to by Dr. T.D. in the May 2014 medical opinion.  The AOJ should also undertake reasonable efforts to locate any information and evidence associated with the email.  Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and request should continue until it is determined that such records are unavailable or that further requests would be futile. The AOJ should then review the claims file to ensure the directives specified in this remand have not been implemented.

2. Thereafter, the AOJ should readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



